UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) c/o David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, New York 11563 (Address of principal executive offices, including zip code.) 516-887-8200 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 52,519,307 as of January 13, 2011. EXPLANATORY NOTE We are filing this Amendment No. 1 (this “Amendment”) on Form 10-Q/A to amend and restate our Quarterly Report on Form 10-Q for the three month period ended March 31, 2010 (the “Original Form 10-Q”), which was filed with the Securities and Exchange Commission (the “Commission”) on May 13, 2010, in response to comments issued by the Commission, to clarify certain prior disclosures. This Amendment contains changes to the Cover Page, Part I, Item I (Financial Statements and Notes) and Part I, Item II (Management’s Discussion and Analysis of Financial Condition and Results of Operations). In accordance with Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, currently dated certifications of our principal executive officer and our principal financial officer are attached to this Amendment as Exhibits 31 and 32.Except for the foregoing amended information, we have not updated the disclosures contained in this Amendment to reflect events that have occurred subsequent to the filing date of the Original Form 10-Q.Accordingly, this Amendment should be read in conjunction with the Original From10-Q and our subsequent filings with the Commission. ICONIC BRANDS INC. FORM 10-Q March 31, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 32 PART II— OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 36 SIGNATURES 36 2 Table of Contents PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets March 31, December 31, 2010 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 2,615 $ 23,889 Accounts receivable, net of allowance for doubtful accounts of $ 35,000and $35,000, respectively 163,846 254,268 Inventories 426,160 393,811 Prepaid expenses and other current assets 872,439 391,140 Total current assets 1,465,060 1,063,108 Property, plant and equipment, net 6,231 7,273 License agreement costs, net of accumulated amortization of $7,438 and $0, respectively 137,362 - Restricted cash and cash equivalents 75,000 75,000 Total assets $ 1,683,653 $ 1,145,381 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Current portion of debt $ 1,176,453 $ 803,064 Accounts payable 1,238,549 1,290,680 Accrued expenses and other current liabilities 1,615,004 1,500,652 Total current liabilities 4,030,006 3,594,396 Long term debt 1,665,487 1,774,944 Series B preferred stock, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 916,603 shares, respectively- an equity security with characteristics of a liability (as restated - see Note 12) 1,833,206 1,833,206 Total liabilities (as restated - See Note 12) 7,528,699 7,202,546 Stockholders' equity (deficiency): Preferred stock, $.00001 par value; authorized 100,000,000 shares: Series A, designated 1 share, issued and outstanding 1 and 1 shares, respectively 1 1 Common stock, $.00001 par value; authorized 100,000,000 shares, issued and outstanding 47,712,957 and 44,810,411 shares, respectively 477 448 Additional paid-in capital 8,303,465 7,327,955 Accumulated deficit (14,148,989 ) (13,385,569 ) Total stockholders' equity (deficiency) (as restated - See Note 12) (5,845,046 ) (6,057,165 ) Total liabilities and stockholders' equity (deficiency) $ 1,683,653 $ 1,145,381 See notes to consolidated financial statements. 3 Table of Contents Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2010 2009 Sales $ 266,347 $ 83,937 Cost of goods sold 162,163 65,361 Gross profit 104,184 18,576 Selling, general and administrative expenses: Selling, marketing and promotion 268,555 92,425 Administrative compensation and benefits 200,417 181,344 Professional fees 120,171 149,150 Occupancy and warehousing 38,048 76,562 Travel and entertainment 32,424 25,050 Office 5,436 12,515 Licenses and permits 30,145 1,270 Other 8,554 5,207 Total 703,750 543,523 Income (loss) from operations (599,566 ) (524,947 ) Interest expense (163,854 ) (198,272 ) Income (loss) before income taxes (763,420 ) (723,219 ) Income taxes - - Net income (loss) $ (763,420 ) $ (723,219 ) Net income (loss) per common share - basic and diluted (as restated - see Note 12) $ (0.02 ) $ (0.03 ) Weighted average number of common shares outstanding - basic and diluted (as restated - see Note 12) 45,800,067 27,352,301 See notes to consolidated financial statements. 4 Table of Contents Iconic Brands, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders' Equity (Deficiency) Three Months Ended March 31, 2010 (Unaudited) Series A Preferred Stock, $.00001 par Common Stock, $.00001 par Additional Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2009 (as restated - see Note 12) 1 $ 1 44,810,411 $ 448 $ 7,327,955 $ (13,385,569 ) $ (6,057,165 ) Issuance of common stock and warrants in connection with $220,000 loan - - 200,000 2 78,928 - 78,930 Issuance of common stock in satisfaction of convertible notes and accrued interest - - 152,546 2 76,271 - 76,273 Issuance of common stock and warrants in connection with License Agreement with Tony Siragusa - - 250,000 2 144,798 - 144,800 Issuance of common stock to consulting firm in February 2010 - - 300,000 3 68,997 - 69,000 Issuance of common stock and warrants to consulting firm in March 2010 - - 2,000,000 20 595,980 - 596,000 Stock options and warrants compensation expense - 10,536 - 10,536 Net loss - (763,420 ) (763,420 ) Balance at March 31, 2010 1 $ 1 47,712,957 $ 477 $ 8,303,465 $ (14,148,989 ) $ (5,845,046 ) See notes to consolidated financial statements. 5 Table of Contents Iconic Brands, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net Income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation Amortization of license agreement costs - Amortization of debt discounts charged to interest expense Stock-based compensation Changes in operating assets and liabilities: Accounts receivable, net Inventories ) Prepaid expenses and other current assets ) Restricted cash and cash equivalents - - Accounts payable ) Accrued expenses and other current liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities: Property, plant and equipment additions - ) Cash flows from financing activities: Increases in debt, net - Repayment of debt ) ) Sale of common stock - Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $
